       Case 8-19-77656-las            Doc 35       Filed 02/14/20   Entered 02/14/20 17:08:50




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------x             Case No. 8-19-77656-las
In Re:

CLIFTON COLE

                                                                          Chapter 7

                                             Debtor
------------------------------------------------------------x

                   NOTICE OF FILING OF SCHEDULE OF UNPAID DEBTS

        PLEASE TAKE NOTICE that on January 31, 2020, the Court entered, in the chapter 11

cases of the above-captioned debtor, the Order Converting the Chapter 11 cases to Chapter 7

Cases (the "Conversion Order") [Docket No. 31].



        PLEASE TAKE FURTHER NOTICE that pursuant to the Conversion Order and in

accordance with Rule 1019(5)(A)(i) of the Federal Rules of Bankruptcy Procedure, the Debtors

hereby submit to the United States Trustee for the Eastern District of New York their schedule of

unpaid debts incurred after November 8, 2019 (the "Petition Date"), which is attached hereto as

Exhibit A.


Dated: February 12, 2020
        Kew Gardens, New York


                                            Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP


                                                     _/S/ Btzalel Hirschhorn___
                                                     By: Btzalel Hirschhorn, Esq.
                                                     Attorney for Debtor
                                                     80-02 Kew Gardens Rd
                                                     Suite 600
                                                     Kew Gardens, NY 11415
                                                     718-263-6800
Case 8-19-77656-las   Doc 35   Filed 02/14/20   Entered 02/14/20 17:08:50




                               EXHIBIT A
      Case 8-19-77656-las        Doc 35     Filed 02/14/20     Entered 02/14/20 17:08:50




          Schedule of Unpaid Postpetition Debts Incurred after November 8, 2019

Non Professional Fees*

        CLAIMANT                          ALLEGED                               NOTES
                                   POSTPETITION CLAIM
National Grid                     $150.00                           Claimant requests adequate
300 Erie Boulevard West                                             Assurance of Payment/
Syracuse, NY 13202                                                  Security Deposit. No proof of
                                                                    claim has been filed to date on
                                                                    the docket.



* This chart reflects post-petition claims that have been asserted by the filing of proofs of claim
or motions in the Debtors' cases. The Debtors may have received, or may in the future receive,
notification of other asserted post-petition claims that have not yet been reviewed or reconciled.
Furthermore, the Debtors' Monthly Operating Reports reflect certain post-petition accounts
payable that the Debtors believe: (i) are reflected and discussed in the chart above; (ii) have
been paid, or otherwise addressed, pursuant to the Order Authorizing and Approving (A) the
Sale Of Certain of the Debtors' Assets Free and Clear of Liens, Claims, Rights, Encumbrances,
and Other Interests; (B) the Asset Purchase Agreement and Ancillary Agreements; (C) the
Assumption and Assignment of Executory Contracts and Unexpired Leases; and (D) Related
Relief[Docket No. 252]; or (c) have been otherwise resolved in the ordinary course.
